DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 7/12/2022. As directed by amendment: Claims 1 and 11-13 were amended. Claims 2 and 4-10 were not amended. No new claims were added. Claim 3 was cancelled. Thus, Claims 1-2 and 4-13 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1-2, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (“Sako”, US 20180129454) in view of Minagawa (“Minagawa”, US 20150301773) in further view of Nishida (“Nishida”, US 20170163636) and in even further view of Jazayeri (“Jazayeri”, US 20120057193).
Regarding Claim 1, Sako teaches a printing apparatus that can be used in a first type cloud printing service, comprising: 
at least one processor (par 32); 
and at least one memory storing at least one program (par 32), 
wherein the at least one program is executed by the at least one processor to, provide information of a printer registration screen to receive an operation for registering the printing apparatus (Fig. 8, elements 801-804, par 56-57; Fig. 5 elements {100, 102, 112-116}, par 40-41), 
wherein the printer registration screen receives an operation for registering the printing apparatus (Fig. 8, elements 801-804, par 56-57; Fig. 5 elements {100, 102, 112-116}, par 40-41),  
receive an instruction for registering the printing apparatus in response to an operation for registering the printing apparatus via the printing registration screen, that is managed in the first type cloud printing service, as a cloud printer that is used (Fig. 8, elements 801-804, par 56-57; Fig. 5 elements {100, 102, 112-116}, par 40-41); 
and request, to the first type cloud printing service, to register the printing apparatus based on a received instruction (Fig. 8, elements 801-804, par 56-57; Fig. 5 elements {100, 102, 112-116}, par 40-41), 
Sako does not explicitly teach to a tenant; to each of a plurality of tenants; to each of the plurality of tenants; to the tenant; in association with a tenant; by a user belonging to the tenant; in association with the tenant; wherein even if the printing apparatus has already been registered as a cloud printer that is managed in the first type cloud printing service, an instruction for registering the printing apparatus as a different cloud printer that is managed in the first type cloud printing service is received; and-2- 55574394-viwherein the printer registration screen receives a change of a name of the printer registered as the cloud printer for each tenant, and different names can be assigned to the cloud printer for different tenants.  
Minagawa teaches wherein even if the printing apparatus has already been registered as a cloud printer that is managed in the first type cloud printing service, an instruction for registering the printing apparatus as a different cloud printer that is managed in the first type cloud printing service is received (par 59; Different server printers are generated for the same actual printer.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako with the service printers or Minagawa because it provides each user a unique logical printer for the same physical printer (Minagawa; par 59). This allows users to set personalized settings for printers, without having to change the settings for all users.
Sako and Minagawa do not explicitly teach to a tenant; to each of a plurality of tenants; to the tenant; in association with a tenant; by a user belonging to the tenant; in association with the tenant; and-2- 55574394-viwherein the printer registration screen receives a change of a name of the printer registered as the cloud printer for each tenant, and different names can be assigned to the cloud printer for different tenants.  
Nishida teaches (registering) to a tenant (par 53; par 64-68); 
(registering) to each of a plurality of tenants (par 53; par 64-68); 
(registering) to the tenant (par 53; par 64-68); 
(registering) in association with a tenant (par 53 par 64-68); 
(printer used) by a user belonging to the tenant (par 53; par 64-68); 
(register the printer) in association with the tenant (par 53; par 64-68);
tenant (par 53);
tenants (par 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako and Minagawa with the multi-tenanted cloud of Nishida because it allows for users belonging to the same tenant or entity to share the same settings such as authentication settings (Nishida; par 53). This allows for tenants such as corporations using cloud infrastructure to have more control of the devices belonging to their network. 
Sako, Minagawa, and Nishida do not explicitly teach -2-55574394-viwherein the printer registration screen receives a change of a name of the printer registered as the cloud printer for each (user), and different names can be assigned to the cloud printer for different (users).
Jazayeri teaches wherein the printer registration screen receives a change of a name of the printer registered as the cloud printer for each (user) (Fig. 11, element 1106, par 202-204), 
and different names can be assigned to the cloud printer for different (users) (Fig. 11, element 1106, par 202-204).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako, Minagawa, and Nishida with the printer nicknames of Jazayeri because it allows for users or tenants to customize the name of a shared printer so that it can be more familiar and easier to recognize.
Regarding Claim 2, Sako, Minagawa, Nishida, and Jazayeri teach the printing apparatus according to claim 1.
Sako does not explicitly teach wherein the printing apparatus is configured to be registered as different cloud printers that are managed by the first type cloud printing service in association with different tenants that are managed by the first type cloud printing service.
Minagawa teaches wherein the printing apparatus is configured to be registered as different cloud printers that are managed by the first type cloud printing service (par 59; Different server printers are generated for the same actual printer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako with the service printers or Minagawa because it provides each user a unique logical printer for the same physical printer (Minagawa; par 59). This allows users to set personalized settings for printers, without having to change the settings for all users.
Sako and Minagawa do not explicitly teach first type cloud printing service in association with different tenants that are managed by the first type cloud printing service.
Nishida teaches first type cloud printing service in association with different tenants that are managed by the first type cloud printing service (par 53; par 64-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako and Minagawa with the multi-tenanted cloud of Nishida because it allows for users belonging to the same tenant or entity to share the same settings such as authentication settings (Nishida; par 53). This allows for tenants such as corporations using cloud infrastructure to have more control of the devices belonging to their network. 
Regarding Claim 7, Sako, Minagawa, Nishida, and Jazayeri teach the printing apparatus according to claim 1.
Sako teaches wherein the at least one program is executed to, when the printing apparatus is registered as one or more cloud printers, display registration information regarding the registration (Fig. 8, element 803, par 56-57).  
Regarding Claim 8, Sako, Minagawa, Nishida, and Jazayeri teach the printing apparatus according to claim 7.
Sako further teaches wherein information is displayed with respect to which the printing apparatus is registered as a cloud printer, as the registration information (Fig. 8, element 803, par 56-57).  
Sako and Minagawa do not explicitly teach regarding a tenant.
Nishida teaches regarding a tenant (par 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako and Minagawa with the multi-tenanted cloud of Nishida because it allows for users belonging to the same tenant or entity to share the same settings such as authentication settings (Nishida; par 53). This allows for tenants such as corporations using cloud infrastructure to have more control of the devices belonging to their network. 
Regarding Claim 10, Sako, Minagawa, Nishida, and Jazayeri teach the printing apparatus according to claim 1.
Sako, Minagawa, and Nishida do not explicitly teach wherein the requesting unit changes, every time the request is made, identification information indicating the printing apparatus that is to be included in the request.  
Jazayeri teaches wherein the requesting unit changes, every time the request is made, identification information indicating the printing apparatus that is to be included in the request (Fig. 11, element 1106, par 202-204; Every time a request to name a printer is made, the printer’s nickname (identification information) is changed. The requesting unit is the device making the request.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako, Minagawa, and Nishida with the printer nicknames of Jazayeri because it allows for users or tenants to customize the name of a shared printer so that it can be more familiar and easier to recognize.
Regarding Claim 11, Sako teaches a printing system comprising: 
a printing apparatus that can be used in a first type cloud printing service (par 31; par 39); 
and a server that provides the first type cloud printing service (par 39; par 77).
The remainder of Claim 11 can be rejected with the same reasoning as Claim 1.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning as Claim 1.
Regarding Claim 13, Claim 13 can be rejected with the same reasoning as Claim 1.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sako, Minagawa, Nishida, and Jazayeri in view of Sugimoto et al (“Sugimoto”, US 20190288963).
Regarding Claim 4, Sako, Minagawa, Nishida, and Jazayeri teach the printing apparatus according to claim 1.
Sako, Minagawa, Nishida, and Jazayeri do not explicitly teach wherein the wherein the at least one program is executed to: manage the number of registrations of the printing apparatus being registered as cloud printers; determine whether or not the number of registrations managed exceeds an upper limit value indicating the maximum number of registrations of being able to be registered as cloud printers; and, if it is determined that the number of registrations exceeds the upper limit value, perform control such that the printing apparatus is not newly registered as a cloud printer of the first type cloud printing service.  
Sugimoto teaches wherein the at least one program is executed to: manage the number of registrations of the printing apparatus being registered as cloud printers (Fig. 12, elements {100, 104, 200}, par 105-110; par 49-50; The management unit is one of the CPUs 16b.); 
determine whether or not the number of registrations managed exceeds an upper limit value indicating the maximum number of registrations of being able to be registered as cloud printers (Fig. 12, elements {100, 104, 200}, par 105-110; par 49-50; The determination unit is one of the CPUs 16b.); 
and, if it is determined that the number of registrations exceeds the upper limit value, perform control such that the printing apparatus is not newly registered as a cloud printer of the first type cloud printing service (Fig. 12, elements {100, 104, 200}, par 105-110; par 49-50; The control unit is one of the CPUs 16b.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako, Minagawa, Nishida, and Jazayeri with the chatbot of Sugimoto because it provides users with an intuitive way to register printers by simply typing messages to a virtual assistant.
Regarding Claim 5, Sako, Minagawa, Nishida, Jazayeri, and Sugimoto teach the printing apparatus according to claim 4.
Sako, Minagawa, Nishida, and Jazayeri do not explicitly teach wherein if it is determined that the number of registrations exceeds the upper limit value, the printing apparatus is not newly registered as a cloud printer of the first type cloud printing service by controlling display so as to not display a display item for inducing the instruction.  
Sugimoto teaches wherein if it is determined that the number of registrations exceeds the upper limit value, the printing apparatus is not newly registered as a cloud printer of the first type cloud printing service by controlling display so as to not display a display item for inducing the instruction (Fig. 12, elements {100, 104, 200}, par 105-110; par 49-50; The control unit is one of the CPUs 16b, which sends messages to a user’s device that are displayed. If the printer is not registered, the chatbot does not display “I REGISTERED [PRINTER B]” as shown in Fig. 12.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako, Minagawa, Nishida, and Jazayeri with the chatbot of Sugimoto because it provides users with an intuitive way to register printers by simply typing messages to a virtual assistant.
Regarding Claim 6, Sako, Minagawa, Nishida, Jazayeri, and Sugimoto teach the printing apparatus according to claim 4.
Sako further teaches selection of a display item for inducing the instruction (par 45).
Sako, Minagawa, Nishida, and Jazayeri do not explicitly teach wherein, if it is determined that the upper limit value is exceeded when receiving a selection, a predetermined error is displayed without requesting the registration.  
Sugimoto teaches wherein, if it is determined that the upper limit value is exceeded when receiving a selection, a predetermined error is displayed without requesting the registration (Fig. 12, elements {100, 104, 200}, par 105-110; par 49-50; The control unit is one of the CPUs 16b, which sends messages to a user’s device that are displayed. If the printer is not registered, the chatbot displays an error message “REGISTERED PRINTER IS FULL” as shown in Fig. 12. The current chatbot in Fig. 12 (a) does not request registration. The user can request a registration with a new chatbot in Fig. 12 (b) by clicking on the link in the message. The selection is the selection of the printer the user wants to register, such as when the user types in @PRINTER C.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako, Minagawa, Nishida, and Jazayeri with the chatbot of Sugimoto because it provides users with an intuitive way to register printers by simply typing messages to a virtual assistant.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sako, Minagawa, Nishida, and Jazayeri in view of Higuchi (“Higuchi”, US 20060221368) and in further view of Sugimoto.
Regarding Claim 9, Sako, Minagawa, Nishida, and Jazayeri teach the printing apparatus according to claim 1.
Sako further teaches cloud printer of the first type cloud printing service when the instruction has been received from a user (Fig. 2, elements {201, 212}, par 32; Fig. 5 elements {100, 102, 112-116}, par 40-41; The instruction unit is the control unit 201.).
Sako, Minagawa, Nishida, and Jazayeri do not explicitly teach wherein if the printing apparatus has already been registered as a printer, the user is asked whether or not the printing apparatus is to be registered as a different cloud printer.  
Higuchi teaches wherein if the printing apparatus has already been registered as a printer, the printing apparatus is to be registered as a different cloud printer (par 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako, Minagawa, Nishida, and Jazayeri with the printer names of Higuchi because it prevents there from being duplicate printer names to avoid conflicts in the system or user confusion.
Sako, Minagawa, Nishida, Jazayeri, and Higuchi do not explicitly teach the user is asked whether or not.
Sugimoto teaches the user is asked whether or not (Fig. 12, element 106, par 105-110).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sako, Minagawa, Nishida, Jazayeri, and Higuchi with the chatbot of Sugimoto because it provides users with an intuitive way to register printers by simply typing messages to a virtual assistant.
Response to Arguments
Applicant’s arguments with respect to Claims 1-2 and 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe (US 20180285557), Abstract - A server includes a controller performs determining whether a first local area network and a second local area network match; determining, in a case where the first login request is received and in a case where the first registration request is received, whether the first function execution device satisfies the first registration condition; and registering by: controlling, in a case where the first local area network and the second local area network match and the first function execution device satisfies the first registration condition, to register the first identification information; wherein, in a case where the first local area network and the second local area network do not match, the first identification information is not registered; and wherein, in a case where the first function execution device does not satisfy the first registration condition, the first identification information is not registered.
Oishi (US 20130163038), Abstract - A print relay device acquires printer information which is registered in a print service server and is linked to a user. In order to cause an image forming device to receive a print job from the print service device via the print relay device, the print relay device specifies printer information that is not registered in the print relay device from among the acquired printer information, and additionally registers the specified printer information in the printer information which is registered in the print service server and is linked to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444